Citation Nr: 0032687	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for the residuals of a 
back injury.  

3.  Entitlement to service connection for otitis externa.   

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for bilateral hearing 
loss.   

6.  Entitlement to service connection for otitis media, with 
mastoidectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for the disorders 
shown on the title page.  The veteran perfected an appeal of 
that decision.

In December 1999, the Board remanded this case to the RO for 
due process considerations and additional evidentiary 
development.  Upon completing the remand directives, the 
above issues are once again before the Board for appellate 
consideration. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, an additional remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
reasons a remand is required.  

In accordance with the revised statute, VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  VA also has a duty to assist the veteran in obtaining 
such evidence, including obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the veteran, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.

Also in the case of a claim for disability compensation, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on a claim if the 
evidence of record, including all information and lay or 
medical evidence (including the veteran's statements): 

(A) contains competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms 
of disability, and 

(B) indicates that the disability or symptoms may be 
associated with the veteran's active service; but

(C) does not contain sufficient medical evidence to make 
a decision on the claim.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Documents in the claims file indicate that the veteran has 
been awarded disability benefits by the Social Security 
Administration.  A copy of the SSA decision, as well as the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issues on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

I.  PTSD and Back Injury

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (Court) in Karnas, 1 Vet. App. at 308, if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.  In addition, 
VA is required to determine whether the original or revised 
version of the regulation is more favorable to the veteran.  
VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran served in combat will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  The regulation made no reference 
to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  38 C.F.R. § 3.304(f) (1997).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f).  Therefore, a 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

When the veteran's claim was adjudicated in September 1997, 
the RO applied the original version of the regulation in 
denying service connection for PTSD.  The RO has not yet 
considered the revised regulation in considering his 
entitlement to service connection for that disorder.

The veteran's service records show that he served in the 
United States Navy from September 1961 to July 1965.  Some of 
the service records included in the claims file pertain to 
another veteran, but the veterans' records show that he had 
three years, six months, and seven days of foreign and/or sea 
service, and that he served aboard the U.S.S. Ticonderoga 
from May 1962 to November 1965.  He received the Armed Forces 
Expeditionary Medal (Vietnam), and the Navy Unit Commendation 
Ribbon. 

VA treatment records indicate that in addition to a diagnosis 
of Alzheimer's Disease, the veteran has reported symptoms of 
PTSD.  He claims to have PTSD as the result of his service on 
board the U.S.S. Ticonderoga during the Vietnam War.  He has 
not, however, been asked to submit a description of his 
claimed stressors, nor has he been given a VA examination to 
determine whether his psychiatric symptoms meet the criteria 
for a diagnosis of PTSD in addition to the diagnosis of 
Alzheimer's Disease.

The service medical records also show that the veteran was 
treated for back injuries in March and October 1962.  He has 
not, however, been asked to submit evidence showing that he 
currently has a back disorder, or the evidence needed to 
establish a nexus between any current back disorder and the 
in-service injury.


II.  Otitis Medial, Otitis Externa, Sinusitis, and Hearing 
Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a chronic disorder is shown in service, any future 
manifestation of that disorder is service-connected.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

On entrance into service in September 1961 the veteran 
reported having had an ear infection between the ages of 12 
and 13.  Examination on entry into service revealed that the 
ears were normal.  During service he received treatment for 
otitis media in December 1961, June 1963, and December 1964.  
His left ear problems were diagnosed as external otitis in 
June 1965.  The service medical records are silent for any 
complaints or clinical findings pertaining to sinusitis.  
During his July 1965 separation examination his ears and 
sinuses were clinically evaluated as normal.  His hearing was 
also found to be normal based on spoken and whispered voice 
testing, but audiometric testing was not conducted.  

Private medical records show that in September 1968 the 
veteran underwent a modified left endaural mastoidectomy, 
with fascia graft.  At that time his symptoms were diagnosed 
as left chronic suppurative otitis media and mastoiditis.  
The veteran claims to have suffered from chronic ear problems 
since his separation from service, and he submitted lay 
statements showing that he experienced chronic ear problems 
since service.  Lay persons are competent to provide evidence 
of observable conditions, and the evidence is probative 
unless found to be not credible.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  He also claims to have been exposed to 
loud noises during service, in that he worked as a gunner's 
mate and he was subjected to loud noises from jets taking off 
and landing on the aircraft carrier.  He reported that the 
medical treatment providers from whom he had received 
treatment since 1968 were retired or deceased, and that the 
records of that treatment were not available.

The VA treatment records show that the veteran received 
ongoing treatment for chronic otitis media since at least 
December 1996, including two surgical procedures.  He also 
underwent the surgical treatment of chronic sinusitis.  A 
number of audiometric evaluations show that he has bilateral 
hearing loss as defined in 38 C.F.R. § 3.385, and that the 
hearing loss is conductive, sensorineural, or mixed.  

Because the veteran was not found to have an ear infection or 
hearing loss on entry into service, he is entitled to the 
presumption of soundness.  38 C.F.R. § 3.304(b).  That 
presumption can be rebutted only if clear and convincing 
evidence establishes that the disorder pre-existed service, 
and his report of having had an ear infection as a child is 
not, in and of itself, sufficient to rebut the presumption.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

It is not clear from the evidence of record whether the 
treatment that the veteran received during or shortly after 
service established that a chronic ear disorder was shown in 
service, or that the currently diagnosis otitis media, with 
associated hearing loss, is related to the symptoms 
documented during service.  Additional development is, 
therefore, required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time since 
service for an ear disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

4.  The RO should ask the veteran to 
provide information on the events to 
which he attributes his PTSD symptoms, 
including the names of other individuals 
involved and the date and location of the 
events.

5.  The RO should provide the veteran 
with a VA psychiatric examination in 
order to determine whether his 
psychiatric symptoms meet the criteria 
for a diagnosis of PTSD.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a psychiatric 
examination and, based on the results of 
the examination and the medical evidence 
of record, provide an opinion on whether 
the veteran has PTSD as defined in DSM-
IV.  If the examiner finds that the 
veteran's psychiatric symptoms meet the 
diagnostic criteria for a diagnosis of 
PTSD, he/she should describe the stressor 
upon which the diagnosis is based.  The 
examiner should provide the complete 
rationale for his/her opinions.

6.  If the above-requested development 
results in a diagnosis of PTSD, the RO 
should determine whether the veteran's 
service as a gunner's mate on the U.S.S. 
Ticonderoga constitutes combat service.  
If not, the RO should obtain verification 
of the stressors claimed by the veteran 
to have caused the PTSD.

7.  The RO should obtain a medical 
opinion from a VA otolaryngologist on 
whether the otitis media for which the 
veteran is currently receiving treatment 
is related to service.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
physician in conjunction with providing 
the opinion, and its receipt and review 
should be acknowledged in the report.  
The physician should be asked to provide 
an opinion on whether the treatment for 
otitis media/externa in December 1961, 
June 1963, December 1964, and June 1965 
is representative of a chronic ear 
disorder.  The physician should also 
provide an opinion on whether it is at 
least as likely as not that the currently 
diagnosed otitis media is related to the 
symptoms documented during service.  The 
physician should provide the complete 
rationale for his/her opinion.

8.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
PTSD, otitis media and externa, the 
residuals of a back injury, sinusitis, 
and hearing loss.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


